Dismissed and Memorandum Opinion filed August 6, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00301-CV
____________
 
MASSOOD DANESH PAJOOH and MANSOOR DANESH PAJOOH, 
Appellants
 
V.
 
JEFFREY TOMPKINS, Appellee
 

 
On Appeal from the County Civil Court at Law No. 1
Harris County,
Texas
Trial Court Cause
No. 914423
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 16, 2009. 
On April 30, 2009, this court ordered the parties to mediate this case.  On
July 31, 2009, appellants filed an agreed motion to dismiss the appeal because
all issues have been settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.